FILED
                            NOT FOR PUBLICATION                             NOV 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



EDWIN RITTER JONAS III, Esquire,                 No. 09-72248

               Petitioner - Appellant,           Tax Ct. No. 07-6384

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Edwin Ritter Jonas III appeals pro se from the Tax Court’s order sustaining a

notice of federal income tax deficiency for tax years 2002 and 2003. We have

jurisdiction under 26 U.S.C. § 7482(a)(1). We review for an abuse of discretion.

River City Ranches #1 Ltd. v. Comm’r, 401 F.3d 1136, 1139 (9th Cir. 2005)

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(discovery); Liti v. Comm’r, 289 F.3d 1103, 1105 (9th Cir. 2002) (sanctions). We

affirm.

      The Tax Court did not abuse its discretion in limiting discovery from Jonas’s

ex-wife and her divorce attorney concerning the constructive trust, in light of the

orders from New Jersey courts denying Jonas access to constructive trust evidence.

See, e.g., Younger v. Harris, 401 U.S. 37, 44 (1971) (explaining principles of

comity). Nor did the Tax Court abuse its discretion in declining to hold Jonas’s

ex-wife and her attorney in contempt, because they had adequate excuses for not

providing all of the documents requested in the trial subpoena. See Tax Ct.

R. 147(e) (“Failure by any person without adequate excuse to obey a subpoena

served upon any such person may be deemed a contempt of the Court.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      Jonas’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                      09-72248